Citation Nr: 0615397	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-34 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for a low back 
disorder, secondary to service-connected residuals of left 
tibia and fibula fracture. 

4.  Entitlement to service connection for a left knee 
disorder, secondary to service-connected residuals of left 
tibia and fibula fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from March 1979 to November 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issues of entitlement to service connection for post-
traumatic stress disorder and service connection for a left 
knee disorder, secondary to service-connected residuals of 
left tibia and fibula fracture are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There is no objective evidence of record showing any 
complaints or clinical findings of bronchitis during the 
veteran's service, and there is no competent medical evidence 
of record linking her bronchitis to her service.

2.  There is competent medical evidence of record that shows 
that the veteran's low back disorder is not causally related 
to her service-connected residuals of left tibia and fibula 
fracture; the service medical records show that no low back 
disorder was identified in service, and there is no competent 
medical evidence of record that causally links her low back 
disorder to an incident of her service. 




CONCLUSIONS OF LAW

1.  Chronic bronchitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  A low back disorder is not proximately due to or the 
result of the service-connected residuals of left tibia and 
fibula fracture; or was not otherwise incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in April 2001, the 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The April 2001 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to direct and secondary service 
connection for a disability.  

The Board acknowledges that the April 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything she had that pertained to her claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
The RO asked the veteran for all the information and evidence 
necessary to substantiate her claims-that is, evidence of 
the type that should be considered by VA in assessing her 
claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (providing that where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the December 
2002 rating decision, November 2003 Statement of the Case 
(SOC), and January 2004 Supplemental Statement of the Case 
(SSOC), which included a discussion of the facts of the 
claims, notification of the bases of the decisions, and a 
summary of the evidence used to reach the decisions.  The 
November 2003 SOC provided the veteran with notice of all the 
laws and regulations pertinent to her claims, including the 
law and implementing regulations of the VCAA.  The Board 
concludes that there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records, private treatment records 
identified by the veteran, and records from the Social 
Security Administration (SSA) pertaining to the veteran's 
award of disability benefits.  The RO afforded the veteran a 
local hearing before a hearing officer in December 2001.  The 
RO afforded the veteran VA examinations in September 2002 and 
obtained a medical nexus opinion where warranted.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to her appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Accordingly, the Board will proceed 
with appellate review.     


II.      Service Connection for Chronic Bronchitis

At the December 2001 RO hearing, the veteran affirmed that 
her bronchitis was "aggravated" in service from fumes from 
fuel that she pumped as a petroleum specialist.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

The veteran's DD Form 214 does show that her military 
occupational specialty during service was a petroleum supply 
specialist during a portion of her service, but her service 
medical records are absent any complaints or clinical 
findings of bronchitis during service.  Rather, the medical 
evidence of record does not document a diagnosis of 
bronchitis until in September 1990.  At that time, records 
from Akron City Hospital Summa showed that the veteran 
complained of a cough and chest pain that had been present 
for the past three days.  The veteran reported that she was 
in her usual state of health until she went to work in a 
factory where she was surrounded by a lot of chemicals.  Dr. 
D.G. provided an impression of acute bronchitis.  Thereafter, 
a February 1991 record showed that the veteran complained of 
shortness of breath.  The examiner noted an impression of 
acute bronchitis.  A follow-up record, however, noted an 
impression of persistent bronchitis.  VA treatment records 
dated from January 1984 to December 2003 are only significant 
for the veteran's report of a history of bronchitis in 
October 1999.  Records from the SSA include progress notes 
dated in January 1999, October 2000, and December 2000 that 
noted assessments of bronchitis.  The December 2000 progress 
note further showed that the veteran reported that she had 
been suffering from bronchitis for the past six years.  Thus, 
the evidence fails to show that the veteran's bronchitis was 
present in service.  

The September 2002 VA respiratory examination report shows 
that the VA examiner provided a diagnosis of chronic 
bronchitis first diagnosed in 1981, but the date of onset was 
clearly based on the history the veteran provided to the 
examiner.  As previously discussed, the service medical 
records are completely devoid of any complaints or clinical 
findings of bronchitis during service.  Thus, the VA 
examiner's conclusion does not constitute competent medical 
evidence of a link between the veteran's bronchitis and her 
military service.  See Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993) (providing that an opinion based upon an inaccurate 
factual premise has no probative value).  Although the 
veteran contends that her bronchitis is related to her 
service, as a layman she is not competent to offer opinions 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
the absence of objective evidence of any complaints or 
clinical findings of bronchitis during service, and the 
absence of competent medical evidence linking the veteran's 
bronchitis to service, there is no basis upon which to grant 
her claim. 


III.     Secondary Service Connection for a Low Back Disorder

At the December 2001 RO hearing, the veteran testified, in 
part, that she was advised by a VA physician that her back 
problems were due to the way she walked on account of her 
left knee and service-connected left leg disability.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2005); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The veteran underwent a VA examination in September 2002.  
The VA examiner diagnosed the veteran with chronic 
lumbosacral strain.  Based on a review of the claims file and 
physical examination, the examiner concluded that more likely 
than not, he could not relate the back strain to the 
veteran's leg disability as there was no significant 
shortening or abnormality to cause this disorder.  The 
examiner noted that the back strain might be due to 
underlying degenerative disk disease not related to military 
service and more likely than not related to the veteran's 
significant obesity.  The September 2002 radiograph report 
shows that x-rays revealed no significant bone pathology of 
the lumbosacral spine. 

Thus, the competent medical evidence of record shows that 
there is no causal relationship between the veteran's 
lumbosacral strain and her service-connected residuals of 
left tibia and fibula fracture.  There is no competent 
medical opinion to the contrary.  Therefore, the Board finds 
the September 2002 VA examiner's unfavorable opinion 
dispositive on the medical question of whether the claimed 
disability was caused by a service-connected disability.  
Accordingly, service connection for a low back disorder on a 
secondary basis is not established.  

Service connection for a low back disorder is also not 
otherwise warranted on a direct basis.  The service medical 
records do document complaints of back pain, (accompanied by 
other symptoms) in April 1979, September 1981, and August 
1983, but it was clinically associated with underlying 
anxiety, urinary tract infection, primary herpetic 
gingivostomatitis, and hemorrhagic cystitis.  Records from 
Akron City Hospital Summa dated from March 1986 to February 
1991 similarly showed complaints of back pain accompanied by 
other symptoms and clinically associated with underlying 
urinary tract infection beginning in May 1986.  Records from 
Kaiser Permanente dated from February 1994 to December 1994 
showed for the first time an assessment of left lumbar strain 
in February in connection with the veteran's complaints of 
left lumbar pains from constant lifting, bending, and 
twisting.  VA treatment records dated from January 1984 to 
December 2003 are only significant for a complaint of low 
back pain the veteran reported had been present for the past 
three to four weeks in October 1999.  Finally, records from 
SSA included a February 2001 report from Dr. C.C., which 
noted that the veteran reported that she had had lower left 
back pain off and on since 1998.  Dr. C.C. provided an 
assessment of chronic low back pain, mainly on the left lower 
back area, noted as probably secondary to osteoarthritis of 
the lumbar spine versus old compression fracture of lumbar 
vertebra.  A February 2001 record of an x-ray interpretation, 
however, noted an impression of normal lumbar spine.  

Thus, the foregoing evidence shows that no low back disorder 
was identified during service, and there is no competent 
medical evidence of record that otherwise links the veteran's 
lumbosacral strain to an incident of her military service.  
For these reasons, the Board finds that the criteria for 
establishing service connection for a low back disorder on a 
direct basis have also not been established.  


As the preponderance of the evidence is against the veteran's 
bronchitis and low back disorder claims, the benefit of the 
doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

Service connection for chronic bronchitis is denied.

Service connection for a low back disorder, including as 
secondary to service-connected residuals of left tibia and 
fibula fracture is denied. 


REMAND

The claims file shows that service connection for left knee 
chondromalacia as secondary to the service-connected 
residuals of left tibia and fibula fracture was previously 
denied in a rating decision issued in January 1993.  In a 
letter dated in January 1993, the RO advised the veteran of 
the denial of service connection and enclosed VA Form 4107, 
which explained the veteran's procedural and appeal rights.  
The veteran, however, did not appeal this decision and it 
became final in January 1994.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).  In 
February 2001, the veteran filed the instant claim for 
service connection of a left knee disorder secondary to the 
service-connected left leg disorder.  The RO developed the 
claim as an original claim for service connection.
The Board notes that in Barnett v. Brown, 8 Vet. App. 1 
(1995), affirmed 83 F.3d 1380 (Fed. Cir. 1996), it was 
determined that the statutory scheme in 38 U.S.C.A. §§ 5108 
and 7104 establishes a legal duty for the Board to consider 
new and material issues regardless of the RO's actions.  The 
April 2001 VCAA notice shows that the veteran was not advised 
of the information and evidence necessary to reopen the 
previously disallowed claim for service connection of the 
left knee disorder and the bases for the prior denial.  
Quartuccio, 16 Vet. App. at 187.  The veteran was also not 
advised of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran with respect to 
procuring the evidence necessary to reopen the previously 
disallowed claim, including which portion of the information 
and evidence was to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  
Id.  Therefore, this issue must be remanded to cure this 
procedural defect.  

According to a December 1999 statement, testimony presented 
at the December 2001 RO hearing, and an April 2001 
psychological evaluation, the veteran contends that she 
should be service-connected for post-traumatic stress 
disorder (PTSD) because she currently has PTSD as a result of 
exposure to the following in-service stressors:  (1) she saw 
a fellow soldier get his throat slit at the EN club on Fort 
Jackson in South Carolina in June or July of 1979 or 1980; 
(2) she stood fire watch while drill sergeants had sex with 
other trainees in March 1979; (3) she was subjected to sexual 
harassment and denied promotion because she refused to 
perform sexual favors in January 1981; (4) she got lost in 
the woods for six or eight hours during a training exercise 
in 1981; and (5) she had to lie in one-half foot of water 
until she collapsed in March 1979.  

The medial evidence of record includes records from J.L., 
LPCC [licensed professional certified counselor] that include 
a February 1999 evaluation that noted diagnoses on Axis I 
that included PTSD.  VA treatment records include an April 
2001 evaluation from J.P., a clinical social worker, that 
noted diagnoses on Axis I that included PTSD.  A May 2001 
record by S.M., a psychiatrist, confirmed a diagnosis of PTSD 
on Axis I.  

Of the stressors noted above, the Board finds that the duty 
to assist requires that VA obtain the veteran's service 
personnel records for purposes of verifying the occurrence of 
an incident of sexual harassment.  The veteran testified that 
this incident was documented and that a Letter of Reprimand 
was filed against the staff sergeant (W.H.) who reportedly 
committed the act.  Thus, the veteran's service personnel 
records should be obtained from the National Personnel 
Records Center (NPRC).  The veteran also testified that the 
incident involving the soldier who had his throat slit was 
documented as she was required to speak with the military 
police at Fort Jackson, South Carolina because she was a 
witness to the event.  Thus, Criminal Investigation Division 
(CID) records from Fort Jackson, South Carolina, for the 
incident in question should be obtained. 

Accordingly, the case is REMANDED for the following action:
	
1.  Please provide the veteran with 
written notice of VA's duties under the 
VCAA and the delegation of responsibility 
between VA and the veteran in procuring 
the evidence necessary to reopen a 
previously disallowed claim for service 
connection of a left knee disorder, 
including which portion of the 
information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of 
the veteran as required by 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2005).  This 
action should include the following:  
written notice to the veteran of the 
information and evidence necessary to 
reopen her previously disallowed claim of 
entitlement to service connection for a 
left knee disorder (list the old 
definition of 'new and material evidence' 
as claim filed prior to August 29, 2001) 
and what the evidence must show to 
establish entitlement to direct service 
connection and secondary service 
connection.  

Additionally, written notice should be 
provided to the veteran as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the PTSD and left knee 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006) and request that the 
veteran provide any evidence in her 
possession that pertained to her PTSD and 
left knee claims in accordance with 
38 C.F.R. § 3.159(b)(1) (2005).  

The veteran should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law.     

2.  Please obtain the veteran's service 
personnel records from the NPRC for 
purposes of verifying the occurrence of 
an incident pertaining to a claim of 
sexual harassment against staff sergeant 
W.H. in January 1981.

3.  To the extent feasible, please 
attempt to verify from appropriate 
sources at Fort Jackson, South Carolina 
an incident in which a soldier had his 
throat slit that reportedly took place 
sometime in June or July of 1979 or 1980, 
for purposes of verifying the claimed 
stressor that the veteran was a witness 
to this event.  

4.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order. 

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


